Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1, 6, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribobert et al. (WO2016/020680) in view of Stecker et al. (US013/0056364).
 	Re claim 1, Ribobert et al. teach a method of automatic dishwashing of dishware comprising washing the dishware with the bleaching species which does not contain an enzyme and subsequently washing the dishware with an enzyme (abstract). 
 Re claims 1 and 12, Ribobert et al. teach the invention substantially as claimed with the exception of electrolytically generating the bleaching species at a temperature of no higher than 40C, preferably not higher than 25C.  Stecker et al. teach a method of bleaching kitchenware which comprise bleaches and/or bleach activators. Paragraph 19 teaches that bleach activators are generated by electrolysis.  Paragraphs 59-61 teach that the electrolysis can take place during the dishwashing cycle at temperatures of up to 40C.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ribobert et al. to include electrolytically generating the bleaching species at temperatures up to 40C, as taught by Stecker et al., as an equivalent means to produce bleach for purposes of performing the same function of bleaching kitchenware in a dishwasher.  Re claim 6, refer to page 11, line 28. 
Claims 2-4, 11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribobert et al. (WO2016/020680) in view of Stecker et al. (US013/0056364) and further in view of Price et al. (US2003/80213503).
.
Response to Arguments
The rejections of the claims, as being unpatentable over Ribobert et al. in view of the secondary references are maintained.
Applicant argues that Rigobert fails to teach electrolytically generating bleaching species and further argues that the skilled artisan would not look to the teachings of Stecker to modify Rigobert because there is no suggestion in Rigobert to include a step of generating bleach, since the pre-made bleach is simply added to the dishwashing machine. 
 In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant’s arguments are unpersuasive as Rigobert specifically teaches that the bleach containing composition may include a bleach activator.  Stecker teaches that bleach activators are generated by electrolysis.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ribobert et al. to include electrolytically generating the bleaching species at temperatures up to 40C, as taught by Stecker et al., as an equivalent means to produce bleach for purposes of performing the same function of bleaching kitchenware in a dishwasher.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant further argues that Stecker fails to teach electrolytically generating a bleaching species.  Applicant’s arguments are unpersuasive as applicant is directed to the teachings of Stecker in its entirety.  For example, the abstract of Stecker specifically teaches activation of the bleaching activator by means of the reactive oxygen species by electrolysis (see Clm 23, abstract, paragraph 19).   The electrolysis of the oxygen species is used for the formation of the bleach activator, and therefore, reads on applicant’s claim limitations. Additionally, paragraphs 63-64 of Stecker teaches that during the electrolysis, the aqueous solution includes bleach activators.   It is also noted that applicant’s claim of a beach species is so broad and not restricted to any particular chemical compound. 
Applicant further argues that one of ordinary skill in the art would not have a reasonable expectation of success by modifying Rigobert in view of Stecker.  Applicant’s arguments are unpersuasive as the examiner maintains the position that it would be well within the level of the skilled 
Re Stecker, applicant continues to argue that the examiner is picking and choosing temperature conditions from the broad range taught by the reference.  Applicant’s arguments are unpersuasive, as applicant’s claimed temperature falls within the claimed range, as taught by Stecker. Applicant further argues that Stecker teaches a preferred embodiment of 60C for improved soil removal.  Applicant’s arguments are unpersuasive as the reference must be relied upon for all that it teaches and Stecker teaches applicant’s claimed temperature range. Additionally, applicant’s arguments directed to stain removal is unpersuasive as it’s not commensurate in scope with the instantly claimed invention. 
Applicant argues that Price does not cure the deficiencies of Ribobert and Stecker. Price is relied upon as a secondary reference to teach electrolytically generating bleaching species from an alkali metal salt.  It is noted that Price is not relied upon to teach the order of performing the claimed steps, as washing with a bleaching species followed by an enzyme, is taught by the primary reference of Ribobert, for the reasons recited above. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc